Citation Nr: 1828471	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  10-21 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel

INTRODUCTION

The appellant served on active duty in the United States Army from September 1982 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes the appellant was afforded a hearing in April 2013 before a Veterans Law Judge.  A transcript of that hearing is of record.  In a June 2016 letter, the appellant was notified that the Veterans Law Judge who had conducted the April 2013 hearing was no longer available to participate in a decision.  She was offered the opportunity to appear for another hearing.  See 38 U.S.C. § 7107 (c) (2012); 38 C.F.R. § 20.707 (2017).  The appellant declined this opportunity in a response received in June 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she developed PTSD as a result of multiple personal assaults in service.  After a thorough review of the record, the Board finds that further evidentiary development is necessary prior to adjudicating this claim.  

The appellant has been receiving treatment from the VA for psychiatric disabilities for numerous years.  She has undergone multiple in-patient hospitalizations in relation to her mental health issues.  During that time, she has received diagnoses of alcohol dependence, alcohol abuse, bipolar disorder, mood disorders, PTSD, major depressive disorder (MDD), and personality disorders.  A review of the appellant's treatment records demonstrates frequent rearranging and shifting of these diagnoses, apparently depending on which symptoms the appellant is manifesting at any given time.  The only constant diagnosis during this time is alcohol dependence and abuse.  

After multiple failed attempts to have the appellant examined for compensation purposes, including two prior Board remands, the appellant was finally scheduled for a VA examination in April 2017.  At that examination, the appellant was diagnosed with severe alcohol use disorder and Cluster B personality traits including borderline and histrionic.  A diagnosis of PTSD was considered and rejected.  However, despite the examiner's exhaustive review of the record, the Board finds the opinion offered insufficient for purposes of deciding this claim.  

In rendering the opinion, the examiner reviewed the appellant's entire treatment history and performed necessary diagnostic testing to assess the appellant's credibility in reporting her symptoms.  The Board notes the examiner's findings that the appellant displayed indicia of unreliability in symptom reporting.  However, the examiner submitted that it was impossible to discern without resorting to speculation whether the appellant's current mood symptoms are related to her military service or her extensive alcohol dependency and resulting psychosocial stressors.  Again, the examiner diagnosed only current severe alcohol use disorder and Cluster B personality traits.  It is unclear whether the mood symptoms were part and parcel of one of those conditions, part and parcel of a previously diagnosed acquired psychiatric disability, or nonpathologic symptoms.   

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  As the opinion did not comply with Jones, it is inadequate and a new opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Regarding the issue of entitlement to service connection for PTSD, in September 2017, the RO requested more information from the appellant to assist in efforts to corroborate her claims for multiple in-service stressors, to include stressors related to military sexual trauma.  To date, the appellant has not responded to this request for information.  While the Board notes the sensitive nature and difficulty in developing these types of claims, VA regulations require "credible supporting evidence that the claimed in-service stressor occurred" in order to grant entitlement to service connection for PTSD.  38 C.F.R. § 3.304(f).  This means that there must be some evidence of record to corroborate the appellant's lay testimony before service connection for PTSD can be granted.  The appellant is reminded that VA's duty to assist is not a one-way street; the appellant also has an obligation to assist in the adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant's most recent VA treatment records should be associated with the claims file on remand.  

2.  The RO should seek an addendum opinion from the examiner who conducted the April 2017 VA examination clarifying whether the "mood symptoms" she identified on the examination report were part and parcel of the appellant's alcohol use disorder or her personality disorder or whether they were part and parcel of another previously-diagnosed acquired psychiatric disability.  If another psychiatric disability is identified, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such disability is causally related to the appellant's active service or any incident therein.  

If the examiner who conducted the April 2017 examination is no longer available, an addendum opinon should be sought from another suitably qualified clinician.  Access to the appellant's claims folder must be provided to the clinician.  After reviewing the record, the clinician should render an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that any of the appellant's psychiatric disabilities were either incurred during her active service or caused by an event during her active service.  

The clinician should comment on the appellant's prior mental health diagnoses, as documented in her VAMC records, and whether those diagnoses were warranted at the time.  Then the examiner should comment on whether those prior diagnoses were at least as likely as not related to or incurred during the appellant's active service.  

As this case was originally certified to the Board prior to August 2014, the DSM-IV criteria are applicable.  


3.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, she and her representative should be provided with a supplemental statement of the case and an opportunity to respond.


The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




